Uarted Si# es BustricA oar

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

   

RECE} VED MAY
a I 0 7019
Aonitiag let Soff +
Lats
te ay J / $7 j
Sik l Ahonen $2 FATE /
Cie 5 Wh a
Fasely pjeted
A bjée 2 Copa 144 Lal Acriin

 

 

 

 

 

 

 

<7
apa Ay _telthowX

 

Coll punt chenene EF oS
AeA etl banc acl st “tort

 

 

 

 

 

 

Case 6:

 

19-cv-02031-CJW-KEM Documenti1 Filed 05/16/19 Page 1 of 6

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

™f

Ke SS ye io——* 7 +#—_-G*“ C7 te FT Cc

 

== i ‘ - Ne

    

STRCS OSTAA Me} 4 Un tx) - As, LasA

Oetce Ad 2S iw. Bree

 

5 Timex Gitemer ouALu Arif

 

 

 

 

 

———

 

Case 6

:19-CV-02031-CJW-KEM Document1 Filed 05/16/19 Page 2 of 6

 

Sr er ] i SSTOS Tt a
ry 7 ™ sy —_ € s
Gans Sl 4
J
‘ { -
DY) YChs hatcllad or Last gerstr4f rca No,
ile — ee Tt

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ON LZOT hy 92) AL DfoeducTs esl At wal

 

CZ / 3
(tte ca Boies dsfl4ys.

 

— 7 “—

 

 

fey Rob oes 4_dAMAges Sepspeny
aft, Cae

39 SS, dIofl4

Bs ay eA AL , CA soil 40246 t Al ps]
AMwnr 4 zen "W392

 

 

 

 

 

< : ~ é
OL ps ad 7§z [VLA EA fd ODO Coen
Lit —_— ‘ .
CLE CN MeaZ7isAs CAA ZF oS fn
Lf} 7T (yo Af) (1 fl) TA" as Vie? f) crs c) gn

BANied fot vos pb keen, C/7_

 

 

 

 

 

 

 

Case 6:19-cv-02031-CJW-KEM Document 1 Filed 05/16/19 Page 3 of 6

 
bo

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—
Lec Mficttea. ef ALL,
Z, Lhutatoty b) Pett, PleegF Seco tie
ZO. By BCAA, ta LE Fe SLL LEZ ne loscel
APQCuuse Ss fad PLLLS |
pavitory el DO ALU "28S 3S
ZO. Z2ox oxy
| “2k44u, FE S355 (
el J wt ting pecs aw a"
“fon US DEA 7G PVil OV el
Scaled Alea S
}
Case 6:19-cv-02031-CJW-KEM Document1 Filed 05/16/19 Page 4 of 6

 
 

 

leh fic of Serge

 

 

 

a) LLL. Bal Ny

 

Hired, LAs. ave Mall, ZA LD te!

 

 

  
 

FES Call A
aL ahaa ie

 

js) Bremer (siaAN Aa / eof

 

 

Ai | Ahyay i sx J‘
thf APE™ 5 Tiger ahd Ee

 

 

 

Z) Lfalv ok Cau

 

* Latte! Saves Dt Cour

 

| a hea ister Fey

pee Ave

 

 

Cedi Bapils, Tourn Fado] —

 

3) fon sthsn US) Dott é O&S50-0O9S8

 

+ Hnilel SHES Bale Riteg Cohengn T

Do Bare LO 34

 

 

Lote FZ 3S 3TI{

 

 

 

LZ —— 4-4
AeA Def rit ol
IG41ed Aoied

 

 

 

 

 

Case 6:

 

19-cv-02031-CJW-KEM Document1 Filed 05/16/19 Page 5 of 6
 

  

08570-0252

Jonathan W Bohn
Federal USP Complex Coleman II
P.0.Box 1034

Coleman, FL 33521

United States

  
 

FOREVER / USA

<08570-025 4
Clerk Of Court
Northem District of lowa
411 7TH AVE SE
U.S. Federal Court House
Cedar Rapids, IA 52401
United States

Bedci-ziosis Nadeaden by otf bs pha pa UAV ePpedgddada Db ebetie gd diya dd edjes

Case 6:19-cv-02031-CJW-KEM Document1 Filed 05/16/19 Page 6 of 6

 
